Title: General Orders, 12 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday Feby 12th 1780
            Parole Question—  C. Signs Quiet Quere.
          
          The General had flattered himself that when once a system of regulations for the government of the army had been framed

and put into officers hands by which their several duties were become definite and easy to be known, we should soon acquire by a proper spirit of emulation, that perfection in discipline, essential to the goodness, success and reputation of the Army; but he is sorry to be obliged to declare that these pleasing hopes have hitherto in a very great measure been disappointed by the event, and that numerous disorders and irregularities still prevail—He therefore in the most earnest manner calls upon the officers commanding divisions and brigades, by the closest personal attention, to the Police of their respective Corps to correct those disorders and introduce an exact conformity to the regulations for the order and discipline of the troops of the United States, established by Congress, for which, and for the execution of all general orders, they are immediately responsible: The duties of every kind are there clearly pointed out and may be easily understood and practised; Ignorance of any of them cannot be an excuse, but is an aggravation of neglects, nor will they be overlooked in any officer whatsoever.
          It is impossible for the Commander in Chief to discharge the general duties of his station while he is incumbered by the many minutious details which are daily brought before him only because the regulations are not attended to and made the rule of Conduct: The waste of arms, ammunition & accoutrements which still continues in a great degree, in some Corps, is among other instances of neglect.
          Not less than one hundred and from that to two hundred men have, for the last six weeks, been returned unfit for duty “wanting arms” in this part of the army, notwithstanding from the number of men discharged, if there had been proper care & attention, the Commissaries and Conductors would now be incumbered with spare quantities of those articles, so little have availed the regulations and the repeated and positive orders on this head; to which the General directs a recurrence, particularly to that issued at West-Point the 17th of August last.
        